Citation Nr: 0027846	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD), as 
secondary to asbestos exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a n August 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

A nexus, or etiological link, between a current respiratory 
disability and service is not shown.


CONCLUSION OF LAW

A claim of entitlement to service connection for a 
respiratory disability, to include COPD, as secondary to 
asbestos exposure, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1999).  Additionally, service connection may be 
established for a current disability that has not been 
clearly shown in service where there is a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).

The threshold question that must be resolved with regard to 
the present claim is whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not, the appeal fails as to 
that claim, and the Board is under no duty to assist him in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order to establish a "well 
grounded" claim for service connection for a particular 
disability, the veteran needs to provide evidence relevant to 
the requirements for service connection and of sufficient 
weight to make the claim plausible or meritorious on its own 
and capable of substantiation.  Franko v. Brown, 4 
Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran contends that he has a chronic respiratory 
disability which he attributes to his active duty service.  
In particular, he attributes his current respiratory 
disability to inservice exposure to asbestos.  With regard to 
this claim for service connection, the determinative issues 
presented are (1) whether the veteran had a respiratory 
disorder during service; (2) whether he currently has a 
respiratory disability; and if so, (3) whether his current 
respiratory disability is etiologically related to his 
inservice respiratory disorder.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran claims that he developed a respiratory disability 
due to exposure to asbestos during his active naval service.  
After a review of the record, the Board finds that the 
veteran has not submitted a well grounded claim for service 
connection; therefore, his claim is denied.

The evidence indicates that the veteran had active naval 
service as a Machinist's Mate Third Class aboard the USS 
Belleau Wood.  His service medical records are silent for any 
complaint, treatment, or diagnosis of any respiratory 
condition.  On the contrary, the November 1945 separation 
examination report indicates that his respiratory system was 
within normal limits. 

The evidence contains numerous private post service 
hospitalization reports and radiographic studies.  In May 
1977, the veteran was hospitalized for pneumonia and chest 
pains.  X-ray evidence indicates that his lungs did not show 
an active infiltrate, congestion, or tumor.  An impression of 
normal chest was indicated.

From August to September 1978, he was hospitalized for 
pneumonia.  X-ray findings revealed no evidence of active 
pulmonary or cardiovascular disease.  An impression of normal 
chest, unchanged, was noted.  

In April 1979, the veteran was hospitalized and treated for 
prolapsed hemorrhoids.  A chest x-ray was taken which showed 
evidence of some interstitial fibrosis throughout with no 
evidence of active pulmonary or cardiovascular disease.  

In November 1983, the veteran complained of awakening with 
severe chest pains.  He indicated that he smoked a pack of 
cigarettes a day and chewed tobacco.  Diagnosis was chest 
pains, probably on the basis of coronary arteriosclerotic 
heart disease with unstable angina.  Chest x-ray revealed no 
acute cardiopulmonary abnormalities.

In March 1984, the veteran was hospitalized with bronchial 
pneumonia.  Chest x-ray revealed scattered calcified 
granulomata, bilaterally.  There was no evidence of acute 
pulmonary infiltrates.  An impression of changes of previous 
granulomatous disease with no acute cardiopulmonary 
abnormalities is indicated.  

In May 1984, the veteran was seen with complaints of 
epigastric pain.  Chest x-ray findings showed a normal chest.

In November 1988, the veteran was hospitalized for acute 
sinusitis and pneumonia. Chest x-ray report indicated changes 
of previous granulomatous disease.  An impression of no acute 
cardiopulmonary disease was noted.  The hospital discharge 
summary indicated diagnoses of bronchitis and severe COPD.  

In October 1989, the veteran was hospitalized for asthmatic 
bronchitis, COPD, and pneumonitis.  A x-ray report from 
October 1989 indicates that mild basilar interstitial 
fibrosis was present with no evidence of acute pulmonary 
infiltrates.  Diagnosis was mild basilar interstitial 
fibrosis with no acute cardiopulmonary abnormality. 

A November 1997 private medical statement from Gainesville 
Internal Medicine Physicians indicates that the veteran 
experienced shortness of breath with walking and wheezing 
during breathing.  He reported that he smoked about three 
packs of cigarettes daily before quitting in 1988.  His chest 
was clear to auscultation and there were no wheezes of rales.  
He had decreased breath sounds diffusely.  Pertinent 
assessment was COPD, stable at the time.  X-ray findings 
dated in November 1997 from the North Florida Regional 
Medical Center indicate that bullous emphysema was shown.  
The impression was COPD.  

A February 1998 VA outpatient treatment record indicates that 
the veteran sought an opinion on his problems related to 
shortness or breath and cough productive of thick white 
sputum.  The veteran related a history of asbestos and diesel 
fuel exposure.  He also indicated an 84 pack a year history 
of smoking.  Diagnosis was COPD.  March 1998 X-ray findings 
showed hyperaeration and flattening of the diaphragmatic 
contour consistent with COPD.  No focal mass, infiltrate, or 
pleural fluid was detected.

In support of his claim, the veteran submitted an April 1998 
statement from his private medical doctor, indicating that he 
was first seen in 1957.  The statement indicates diagnoses of 
COPD, post removal of pre-malignant lesions in bronchial 
tubes, emphysema, and chronic bronchial asthma.  

In March 1999, the veteran was afforded a VA respiratory 
examination.  He reported that his shortness of breath and 
cough began in 1945 and has gradually increased in severity.  
He complained of shortness of breath on exertion and a 
chronic cough productive of gray-to-white sputum.  The 
examination report indicates that chest x-ray revealed COPD 
and was otherwise negative.  Similarly, a pulmonary function 
test showed severe obstructive pulmonary disease.  A 
diagnosis of COPD was rendered.  The examiner stated that 
while history indicated asbestos exposure, there was no 
radiographic evidence of asbestosis and no evidence of 
interstitial fibrosis.  The examiner stated that "the 
evidence in the history and the examination indicates 
asbestos exposure only."  

The evidence as set forth above shows that the veteran 
currently has COPD.  In addition, he has received treatment 
over the years for various respiratory conditions, to include 
emphysema, bronchial asthma, and bronchial pneumonia.  
However, while the evidence shows a current respiratory 
disability, the evidence does not show that the veteran's 
current condition is etiologically related to his active 
military service or, in particular, to inservice exposure to 
asbestos.  On the contrary, the March 1999 VA examination 
report indicates that there is no objective radiographic 
evidence of asbestosis and that the evidence merely indicates 
asbestos exposure.  

Furthermore, although findings of mild basilar interstitial 
fibrosis were noted in October 1989, subsequent examinations 
of the veteran's lungs failed to confirm the presence of any 
asbestos related pathology.

Similarly, the veteran has presented no clinical evidence or 
medical opinion that would establish a link between his 
current respiratory disability and his claimed inservice 
exposure to asbestos.  The Board notes that the veteran is 
entirely competent to report his symptoms both current and 
past.  However, in the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the etiology of any 
current respiratory disability, to include COPD, to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have a 
nexus to an inservice disease or injury, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for a respiratory disability, to 
include COPD, could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a), VA has a duty under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board finds that this 
duty to advise has been satisfied by the August 1998 and 
November 1998 rating actions as well as the April 1999 
Statement of the Case.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that, under 
38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).  More recently, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  As the veteran's claim for 
service connection is not well grounded, a duty to assist 
does not arise in this case.  

The veteran is advised that he is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.


ORDER

Service connection for a respiratory disability, to include 
COPD, is denied. 



		
	JAMES W. ENGLE
	ActingVeterans Law Judge
	Board of Veterans' Appeals



 

